3. Burma
The next item is the debate on six motions for resolutions on Burma.
Mr President, the Burmese military junta has not succeeded in keeping the promises it made to the international community after the so-called sapphire revolution. It has not succeeded either in improving the situation for its society, which is rebelling and claiming its legitimate rights. Democracy and development will not be crushed by the brutal repression of widespread protests in September of this year, or by mass imprisonments.
Burma must move towards complying with democratic principles, and ensuring freedom of expression, freedom of association and meeting, a multi-party system and release of political prisoners. It must also develop an independent judiciary and discourage ethnic cleansing. Burma needs assistance. More involvement is therefore needed on the part of the United Nations, its Secretary-General, the International Committee of the Red Cross, the European Commission, and the governments of countries with influence on the Burmese authorities. In the name of the Union for Europe of the Nations Group, on whose behalf I have taken the floor, and on behalf of the authors, I would like to express support for this resolution, which I commend to Members of the House.
author. - Mr President, this is the sixth European Parliament resolution on Burma in the last two years, but the monstrous Burmese military junta seems to have taken no notice at all of what the EU thinks or says. Meanwhile, the ordinary citizens of Burma continue to suffer oppression, persecution and poverty, all of which are the result of the brutal, anachronistic and shameful stance taken by the brainless military regime controlling that country. The dictators, of course, continue to get richer and to lead a lavish life at the expense of their citizens' suffering.
It seems that resolutions have little effect on these military criminals and, in my view, the most significant reason for this is the fact that countries like China, India and Russia continue to support Burma economically and politically. It seems to me that our attention should now be directed not at Burma itself, but at those three countries. It should be made clear to them that they must stop aiding the heartless and mindless military generals of Burma or their relationship with the EU will suffer severely and irreversibly.
author. - (PL) Mr President, Burma has become almost a permanent subject of debate in this House. We return to the situation in Burma at every session of the European Parliament in Strasbourg.
The forthcoming ASEM summit is an opportunity for the European Union, represented by the French Presidency, to raise certain fundamental issues with the Burmese authorities. The first is the release of political prisoners. According to Amnesty International, there are currently some 2 100 political prisoners in Burma. The second is an end to the torture of those held in prison. There is a constant risk of suffering torture in Burma. Thirdly, the Burmese army must behave professionally. It must respect human rights during military action against ethnic minorities, notably against the Karen people at this time. The European Union cannot tolerate violence and crimes against humanity.
Finally, the European Union's policy has to produce tangible effects. We need to consider whether sanctions impact most on Burma's leaders or on its people. Our policy needs to be a wise one. The European Union must reconsider its policy on sanctions against Burma. On the one hand, therefore, we must insist on respect for human rights and democratic freedoms. On the other, the international community must adopt an effective policy towards Burma.
author. - (ES) Mr President, tomorrow's Asia-Europe Meeting (ASEM) in Beijing affords an excellent opportunity for the attending Heads of State or Government of the European Union to once again raise the worrying situation of human rights in Burma.
As already requested in a letter from Amnesty International, it would be absolutely appropriate for the President-in-Office of the Council, Nicolas Sarkozy, as joint chair of the ASEM, to express Europe's very great concern about the more than 2 100 political prisoners and also to demand their immediate release.
Another source of concern is the current military offensive against the Karen populations in the east of the country, where the biggest military operation in a decade has taken place. The operation's direct target is the civilian population and has led to the internal displacement of 150 000 people. In June 2006, Amnesty International proved that this type of practice did in fact constitute a crime against humanity.
Furthermore, as requested by Burma Campaign Spain and Burma Campaign International among others, the fundamental political problems will be discussed for the first time during the planned visit in December of the Secretary-General of the United Nations. The Secretary-General has already recently visited the country on two occasions, following cyclone 'Nargis' earlier this year.
We have certainly never before had such a seemingly broad consensus among Europeans and Asians on combining forces and putting pressure on the regime to release all political prisoners. That is why the meeting which will begin tomorrow is so vitally important.
It is regrettable that the United Nations has for so long ignored, and sometimes even believed, the lies of the regime, as proven by the fact that, following 37 visits made by the UN Envoy, no significant progress has been observed.
That is why I must add my voice to those calling on both the European Heads of State or Government - obviously including the Spanish Prime Minister, José Luis Rodríguez Zapatero - and the United Nations to show that they truly support a change in Burma. It is therefore vital that they call for the immediate release of those detained.
The opportunity available as from tomorrow must not therefore be lost and the Heads of State or Government must respond in line with expectations.
I trust that these Heads of State or Government, in particular President Sarkozy, will be able to rise to the occasion, that they will be particularly aware of the gravity of the situation and that they will act accordingly. If the European Union truly wants to be a credible political player, with a foreign policy based on the defence and promotion of human rights, and if it does not want to appear, as so often happens, to simply be serving the economic interests of major companies such as Total and Chevron, then this is the moment to prove it. It is in situations such as these that we can gain this credibility.
Many lives are depending on these actions.
author. - Mr President, tomorrow marks the 13th anniversary of the unjust incarceration of Aung San Suu Kyi, Burma's most revered political prisoner. This timely Parliament resolution condemns her continued detention and insists upon her immediate release.
Aung San Suu Kyi's latest five-year term of house arrest was extended in May for a further year. Article 10b of the Burmese state protection law 1975 stipulates that a person judged to be a threat to the sovereignty and security of the state and the peace of the people can only be detained for up to five years. Therefore this prolonged detention is illegal. Suu Kyi has spent more than 13 years of the past 19 years confined to her Rangoon home.
I also deplore the fact that the number of political prisoners in Burma has increased from 1 300 to over 2 100 since the Saffron Revolution of September 2007. The military junta has clearly failed to deliver on promises made to the international community in this regard.
Whereas the release of veteran journalist and National League for Democracy (NLD) secretary U Win Tin and six other leaders last month was a step in the right direction, further moves must be made to free Burmese political dissidents.
I call on the Secretary-General of the United Nations to press ahead with a second visit to Burma in December irrespective of the prevailing conditions in order to make an urgent personal appeal for the release of all political prisoners and the full inclusion of the National League for Democracy in preparations for the 2010 elections.
Finally, I call on leaders at the ASEM summit beginning tomorrow in China on the 13th anniversary of Suu Kyi's detention to understand their responsibilities regarding ongoing oppression in one of their neighbouring countries and to take decisive action accordingly to condemn the Burmese military junta for their continued suppression of political dissidents.
author. - (FI) Mr President, Commissioner, Burma has no respect for human rights or civil freedoms. As many here have said, it is not for the first time that we are adopting a position on a the lack of freedom of expression, suppression of information, a ban on freedom of assembly, a violation of very basic principles of the rule of law, and a ban on opposition.
The Burmese nation's worst enemy is its own country's leadership, which, with the support of the army, by force of arms and through violence, forces its people to be controlled by its state monopoly. The junta's prisons hold more political prisoners than ever. The junta also works against its own people, by preventing international emergency aid from reaching areas where natural disaster has struck. The international community is powerless as it witnesses the Burmese people perish because of their leaders, who are repressive but do nothing at the same time.
In our statement we appeal to the ASEM Summit, so that the other countries in the region might exert pressure on the junta to work towards the release of political prisoners. We are being a little sanctimonious in insisting on this, of course, as we know that Burma is not the only country in the region where human rights are being trampled into the mud. Our group supports the joint resolution.
Mr President, Commissioner, one year after the brutal crushing of the protests by Buddhist monks, the international community remains divided on the issue of how to act towards one of the most repressive regimes on earth. The United States and Europe are imposing stricter sanctions and loudly proclaiming their outrage at violations of human rights, as indeed we are doing today in this Chamber. On the other hand, Burma's neighbours in the region, namely the ASEAN countries, along with China, India and Russia are refraining from open criticism of the Burmese regime on the pretext of not interfering in that country's internal affairs. That is why I wish to endorse what Mr Matsakis said earlier. The European Commission should be bolder and raise this question more openly in discussions with China, Russia and the ASEAN countries.
A further difficulty relates to action at the level of the United Nations, which has proved totally ineffective. Prior to the last General Assembly, a breakthrough on Burma was forecast. No such breakthrough has taken place. The European Commission and the Member States should take determined action to ensure that more is done at international level on the issue of Burma.
on behalf of the PSE Group. - (PL) Mr President, less than four months have gone by since the last European Parliament resolution on the dramatic situation inside Burma. The military regime in power has not kept any of the promises it made to the international community following the uprising last year. If the situation in Burma does not improve, there is a danger that the Secretary-General of the United Nations will call off his visit in December. The number of political prisoners has risen to two thousand. They are still being held in inhuman conditions and deprived of access to medical care. Mrs Aung San Suu Kyi, has been under arrest for 17 years. She is both a Nobel and a Sakharov laureate. The Burmese regime is still restricting fundamental human rights and freedoms, including access to independent sources of information. The Karen minority is being persecuted by the authorities and has sought refuge in Thailand where it is living on the verge of poverty. The same is true of people affected by the hurricane. The regime did not allow humanitarian aid to reach them, thus putting thousands of its own citizens at risk of death from starvation.
We should require the Burmese authorities to lift all restrictions on the provision of humanitarian aid, and to restore fundamental freedoms in the country. Strong efforts must be made to ensure that the UN Secretary-General's visit to Burma goes ahead, and that the National League for Democracy is involved in the process of preparing for the 2010 elections. China and India should exert political and economic pressure on the Burmese regime by refusing to assist the Burmese army. The international community should impose economic sanctions, and also freeze the assets of government members and persons connected with them.
on behalf of the IND/DEM Group. - Mr President, Burma is a country which is steeped in corruption. With 2 000 political prisoners under arrest, access to free media impeded by the authorities and widespread slavery in industry, the people of this country need serious help.
However, in spite of more than 37 visits by UN envoys in the past 20 years and six resolutions in this House, there has been not a single reform made by the military junta. I would agree with Mr Matsakis that it is not good enough to point to Burma: we must point to Burma's supporters and main supporter, especially China, its most powerful economic and military ally. Yet a smiling Mr Sarkozy represented the European Council at this summer's Olympic Games. Did he press China's top officials, who stood with him, about the Burmese, about the Sudanese, about the people of Tibet and about China's own persecuted people?
I particularly also want to mention the misuse of aid funds that go into Burma, because we still try to reach the ordinary people of Burma and, yet, these goods are often given to favourites of the Burmese Government to resell at high value.
(PT) Mr President, Commissioner, tomorrow marks the 13th anniversary of the unjust incarceration of the Burmese leader, Aung San Suu Kyi. This is therefore a good time for the European Union and the President-in-Office of the Council, who are in Beijing at the Asia-Europe Meeting, to very formally declare that the situation in Burma is unacceptable, to exert the necessary pressure, particularly on China, as has already been suggested by several Members, to follow the example set in particular by the US in 2003, and to refuse to keep importing clothing made under conditions of abject slavery. In addition, sanctions which are absolutely clear and consistent must be imposed. If this could be done, I believe we would finally start to see changes in the Burmese situation.
Mr President, I should like to thank the Commissioner for listening to us. Along with colleagues such as Glenys Kinnock, I have long looked forward to the day when resolutions on human rights in Burma and elsewhere do not have to be considered in this Parliament, but we continually have to return to this.
I can only agree with colleagues around the House that, when we look at the attempts, time and again, to make changes in Burma, we see nothing but failure instead. We need to expose those countries that aid and bail out this corrupt regime with trade. We have announced the names of some of those countries and should do more at European level to make sure their exposure leads to real change. We need to see changes in Burma leading to freedom of assembly and association, the release of prisoners of conscience and a full transition to a multi-party democracy. We have seen off juntas in Europe. We need the world to see off the junta in Burma.
- (PL) Mr President, if only a single individual voices opposition to the authorities, that voice will barely be audible. If all the Members of this House raise their voices, however, and are joined by those in other countries, then the citizens of countries enduring repression will realise it is worth telling the truth and standing up to such regimes. They will realise that their efforts will eventually bear fruit and their morale will be strengthened. Nonetheless, it is also the case that specific measures are needed in addition to mere words, in order to demonstrate to the junta that it is not worth persevering with oppression to the bitter end, because of its impact on the nation and on the authorities themselves. Two determined actions must therefore be taken and seen through to the end. I am convinced that the truth will win through and that, as more people proclaim the truth inside Burma, so they will gather strength.
Mr President, earlier this year we saw the failure of the Burmese Government to deal with the consequences of a natural disaster in that country. Considering the amount of money spent by the military on its own upkeep and the tight hold it has on national life, one might at least have expected it to be able to respond to the needs of its own people in a humanitarian crisis. It did not, because it has no real function, except to perpetuate its own existence and stranglehold on power.
Referring back to what I said in my previous remarks on the Congo, I wonder how many of the military junta have bank accounts in Western banks and enjoy shopping trips to London, Paris and Rome. A direct way of showing support for the Burmese people would be for democratic countries to stop them coming until human rights and democracy are practised in Burma.
(LT) I have been following this discussion intently and would like to draw attention to two ideas. I think that Mr Matsakis quite rightly stressed that the key to the situation in Burma lies both in Moscow and especially in Beijing and Dehli. Pressure must be increased not only on Burma, but on those other countries as well. Secondly, the observation made by Mr Pinior is very important and I agree with him wholeheartedly -that we must watch how much that pressure on Burma and those sanctions against Burma affect the junta and how much they affect ordinary people. I would like to invite the European Commission to analyse how adversely all these steps will affect the actions of the junta and how much they will affect the people. It seems to me that Burma must be encouraged to open up to the rest of the world in every way possible. Only then will that country be able to take the road to democracy.
Mr President, in coming to the end of this part-session's debate on human rights here in Strasbourg, it is worth noting that life is getting back to normal, with a very few faithful and determined colleagues still present, along with the Commission's representatives - we are grateful that the Commission always has representatives at these debates - and, of course, the absence of any representatives from the Council. We should all just be grateful that the roof has not fallen on us. Let us hope that it never will!
Member of the Commission. - Mr President, I would like to start by reminding you that the Commission's response to the cyclone last May was quick and substantial. We provided humanitarian and food aid and worked through the civil protection mechanism in cooperation with the EU Member States.
We are pleased with ASEAN's active role in coordinating international efforts. The Commission funded the largest part of the needs assessment undertaken jointly by ASEAN, the United Nations and the Government. The humanitarian emergency is not over, but we will now also look at rehabilitation issues. Most remarkable during this period has been the outpouring of solidarity among citizens, local NGOs and the Myanmar Red Cross. This is a clear signal that giving up on civil society is not an option.
The problems that need to be addressed are the following:
Firstly, we must reduce the isolation of the Burmese people. Civil society needs strengthening. The Commission is co-hosting a conference on the role of civil society in Myanmar in Brussels, which will take place on 29 October.
Secondly, we must keep open all possible channels of communication with the Government. At the ASEM Summit, which will take place in Beijing on 26 October, President Barroso is expected to take the floor. In addition, the Commission has established working relations with line ministries in matters of health, education and livelihoods.
Thirdly, we must keep and strengthen the United Nations as a driving force. There is no alternative to the good offices of the UN Secretary-General and the UN Special Adviser, Ibrahim Gambari. The Commission strongly backs the efforts of the UN Special Rapporteur on Human Rights in Myanmar, Mr Tomás Ojea Quintana.
National reconciliation also requires an inclusive dialogue. It cannot take place with political stakeholders in jail or under house arrest. We continue to request the release of all those being detained on political grounds. The Commission also backs the ILO efforts to end forced-labour practices used for military and infrastructural programmes.
The Commission is using all its channels to express concerns regarding forced labour and non-respect for fundamental freedoms. The people of Myanmar deserve our attention and assistance, and the Commission will continue to do everything in its power.
The debate is closed.
Written statements (Rule 142)
in writing. - (RO) The European Parliament must adopt a united front in condemning Myanmar, where the situation has become tragic, for crimes against humanity. Well-respected non-governmental organisations indicate that around 70 000 civilians have been forced to abandon their homes over the last six months, in an attempt to escape the systematic abuse meted out by the military junta.
Myanmar has a history of military dictatorship going back around 50 years, and we condemn the fact that its inhabitants have not been able to lead a normal life for half a century.
In view of the level of persecution, torture, hard labour, confiscation of land and restriction on the rights of movement in Myanmar, the authorities can easily be accused of crimes against humanity.
As a member of the European Union, an institution which has the respect of human rights as its fundamental principle, I believe that it is necessary for the authorities in Myanmar to be made aware publicly that respect for human rights forms the basis for economic prosperity in a country. Releasing all the political detainees in Myanmar, starting with Nobel Peace prize-winner, Aung San Suu Kyi, would be highly symbolic on the part of the authorities in this state, indicating that they are open to international dialogue and do not intend to become completely isolated from the rest of the world.
in writing. - (NL) At the forthcoming ASEM Summit on 24 October 2008 in Beijing, the Burmese opposition leader and Nobel Prize Winner Aung San Suu Kyi will have been held captive for a total of 13 years exactly. UN Secretary General Ban Ki-Moon has announced his intention to visit Burma in December, but has indicated that he will only do so provided that serious progress can be made in the political and human rights situation in Burma; if not, he will be forced to postpone his visit. The forthcoming ASEM Summit is a perfect opportunity to bring intense pressure to bear on Burma to meet the UN's conditions promptly and thus to precipitate Ban Ki-Moon's visit.